Citation Nr: 1410325	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals, status-post head cyst removal.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as chronic trenchfoot.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disability, claimed as a chipped tailbone.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The case was previously before the Board in April 2012 when it was remanded for additional development.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present appeal, the Veteran filed a claim for service-connected disability benefits for depression in March 2006.  This issue was denied by a RO rating decision in September 2006 and the Veteran perfected an appeal of this issue.  Subsequently, the Veteran filed a claim for PTSD in May 2007 that was denied by RO rating decision in February 2008.  The Veteran did not timely perfect an appeal of this issue.  However, as an appeal of the denial of service connection for depression was perfected and the evidence of record suggests that the Veteran had a diagnosis of PTSD, in accordance with Clemons, VA must consider whether either of these disorders is etiologically related to his military service.  The issue has therefore been recharacterized to reflect such consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals a VA notation dated in April 2009 that indicates that a non-VA note was scanned and was viewable in VISTA.  It does not appear that this note has been added to the claims file.

VA treatment notes dated in April 2013 state:  "You may not VIEW this UNSIGNED Addendum."

The Veteran receives continuous care from VA.  VA treatment records regarding the Veteran dated since April 2013 have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, appropriate steps must be taken to obtain and associate with the claims file the non-VA note scanned into VISTA in April 2009 and the addenda identified in April 2013.  In addition, attempts must be made to obtain all VA treatment records regarding the Veteran dated since April 2013. 

The Veteran was afforded VA medical examinations in May 2012 and an additional opinion was obtained in March 2013.  

In regard to the Veteran's residuals of a head cyst removal, the examiner reported that the Veteran believes that his in service left occipital cyst removal caused him to develop ingrown hair all over his face.  The examiner reported that the Veteran underwent minor surgery to excise a left occipital scalp cyst.  It was reported that there was no residual of furuncles or cyst during the examination and that the Veteran's current pseudofolliculitis of his face is not related to the in service treated condition.  Photographs were obtained and associated with the claims file.  Review of the photographs reveal what appears to be a scar in the reported area where the cyst removal was performed.  However, the examiner does not appear to have considered whether the scar is a residual of the Veteran's cyst removal.  As such, the Veteran must be afforded another VA medical examination regarding the Veteran's residuals of a head cyst.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

After examination in May 2012 the Veteran was diagnosed with depressive disorder and the opinion was rendered that his disability is less likely as not caused by or a result of his military service.  The examiner noted that the Veteran's depressive symptoms were more likely to have begun very close to 2004 rather than in 1992, the last year of his military service.  The examiner found:

Given that his service and depressive symptoms were likely separated by approximately 12 year[s], [d]epressive [d]isorder NOS is less likely as not (less than 50/50 probability) caused by or a result of his military service.

As the examiner appears to have relied solely on a lack of symptoms for 12 years after separation from service in rendering the opinion that the Veteran's depressive disorder was unrelated to his active service, the opinion is inadequate and the Veteran must be afforded another VA medical examination.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In regard to the Veteran's claims of entitlement to service connection for a bilateral foot disorder, claimed as chronic trenchfoot, and entitlement to service connection for a low back disability, claimed as a chipped tailbone, if and only if additional records are obtained and associated with the claims file, addendum medical opinions that reflect consideration of this additional information should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to obtain and associate with the claims file the non-VA note scanned into VISTA in April 2009 and the addenda identified in April 2013.  The attempts to acquire these records should be specifically documented in the claims file.

2.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated subsequent to April 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the claimed head cyst residuals and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran has currently diagnosed residuals, status-post head cyst removal, and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to his in-service head cyst excision and the development of a furuncle on the nape of the neck.  In rendering this opinion the examiner must comment upon the Veterans scar.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Thereafter, the Veteran should be afforded an appropriate VA psychiatric examination to determine the etiology of any current psychiatric disability found to be present, including depressive disorder and PTSD.  The claims file must be made available to the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Following a review of the claims folder and any other examination undertaken, the examiner or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed: 

Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder of the Veteran originated in service or is otherwise attributable to the Veteran's military service or any event thereof?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any nexus.  More likely and as likely support the contended nexus; less likely weighs against the claim.

5.  Thereafter, if additional records are obtained, refer the claims file with the newly received records to the May 2012 and March 2013 VA examiners who performed foot and spine examinations or, if unavailable, to suitably qualified VA examiner(s) for the purpose of obtaining addendum medical opinions in light of the additional evidence received. 

The examiners should clarify whether the newly received records would change any aspect of the previous opinions and explain why.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

